The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Laura Shunk on 12/28/21.
The application has been amended as follows: 
A. 	claim 1 is amended to read as follow:
“A bone staple drill guide for use with a bone staple having a set of legs and the bone staple drill guide comprising a pair of a first leg and a second leg extending along a longitudinal axis, the first leg including an extension which extends transversely to the longitudinal axis and which includes a first cannulation to form a first channel to accept a first k-wire and the second leg including an extension which extends transversely to the longitudinal axis and which includes a second cannulation to form a second channel to accept a second k-wire and the first and second cannulation thus forming a laterally opposed pair of k-wire channels being separated by a distance and a mechanism to change the distance, and the drill guide further including a set of openings to guide the drilling of openings for the set of staple legs, wherein the openings are contained in a cartridge and are spaced according to various staple configurations.”


E.	claim 5 is amended to depend from claim 3.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH RAAFAT BOLES whose telephone number is (571)270-5537.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SAMEH R BOLES/Primary Examiner, Art Unit 3775